DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CASSONI (US 20180339844 A1).
As to claim 11, CASSONI teaches a portion of a container for a printing material (This limitation is interpreted based on the structure that the intended use of “for a printing material” conveys.  In this case, CASSONI (Figures 11A/B and 12) teaches a container with a body (55) and a spout area (28) that is capable of carrying material for printing.), the portion comprising an annular cavity for receiving an annular wall (Figure 12 teaches the first portion (28) has a cavity around the outer periphery.), wherein a bounding member of the annular cavity is operable to fuse with the annular wall when the annular wall is temporarily rotated relative to the portion within the annular cavity under a compressive force in an axial direction of the annular cavity. (Figures 12-14 teach the welding of the bounding member (Figure 11A (55E/56E), See Figure A below) with the outer surface of the annular wall (55, 56).  ¶0082 teaches spin welding is used to join components of the container. ¶0094 teaches the valve (28) is spun relative to the wall (55) while the wall can be held stationary.)

As to claim 12, CASSONI teaches the portion of claim 11, wherein the bounding member is operable to fuse with an outer surface of the annular wall. (Figures 13-14 teach the bounding member (55E/56E) fuses with an outer surface of the wall (55).)

As to claim 13, CASSONI teaches the portion of claim 11, wherein the annular cavity is bounded by a radially outward-facing surface of the portion and by a lip that overhangs the radially outward-facing surface of the portion. (Figures 11A/B and 12 teach a cavity is present between (22E) and the outward facing surface of the interior of the valve (28).  Figure A below shows examiner’s interpretation of these limitations.  Item 22E is a lip that overhangs the outward facing surface in that it extends over and hangs downward over a portion of the inner portion of the valve.)

As to claim 14, CASSONI teaches the portion of claim 13, wherein the lip comprises an annular member extending into the annular cavity for fusing with an outer surface of the annular wall. (The “annular member” was not explicitly disclosed in the specification as filed.  Based on applicant’s drawings (Figure 21C and 21D), the annular member appears to be item 2121.  CASSONI, Figure 111A/B teaches an annular member (55E) that extends into the cavity and fuses with the outer surface of the annular wall.)

    PNG
    media_image1.png
    625
    761
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of CASSONI, Figure 12

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  FORTUNA (FR-2539074-A1) (NPL Reference Q).
As to claim 15, FORTUNA teaches a container for storing a printing material (This limitation is interpreted based on the structure that the intended use of “for storing a printing material” conveys.  In this case, FORTUNA teaches a container with a body (102) and a nozzle top area (103) that is capable of storing a printing material.) comprising: a blow-molded chamber for storing the printing material (Line 235 teaches the chamber (cylindrical body, 102) is formed via blow molding.  This is capable of storing printing material.); and an injection-molded base comprising an opening for conveying the printing material between an interior and exterior of the container (Lines 211-213 teach the base (upper part, 103) can be made from injection molding.  This top part has a nozzle that is capable of conveying printing material.), wherein the injection-molded base is mounted within an open end of the blow-molded chamber (Figure 1 teaches the upper part (103) is mounted within the open end of the chamber (102) via an inside part of the mounting flange (113).), wherein the injection-molded base comprises an annular cavity that receives an annular wall of the blow-molded chamber (Figure 1 teaches the base (103) has a flange (113) that has an annular cavity that receives the wall of the chamber (102).), and wherein the blow-molded chamber is fused to the injection-molded base via a spin weld. (Lines 233-253 teach the rotation of the base (103) in relation to the chamber (102) to fuse the two components via the flange (113).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIDSON (US 20080006334 A1) in view of RIPPLINGER (US 20050284559 A1).
As to claim 1, DAVIDSON teaches a method of manufacturing a container for a printing material (Figure 2A/B teaches a powder container (200) for a 3D printer (¶0077) that has a number of portions.) comprising: providing a first portion of the container comprising an opening circumscribed by an annular wall (Figure 2B teaches a portion (250/290) of the container (200) that has an upper opening circumscribed by an annular wall.); providing a second portion comprising an annular cavity. (Figure 2B teaches a second portion (lid, 240) that forms an annular cavity due to the outer downward facing walls of the lid.)
DAVIDSON does not explicitly disclose joining the two portions by: advancing the annular wall into the annular cavity by applying a compressive force in an axial direction of the opening; and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions.
DAVIDSON does disclose that the components are made from polyethylene via injection molding. (¶0083)
However, RIPPLINGER teaches joining two portions (Figure 1 teaches an annular wall portion (14) to be joined to an upper lid portion (flange (12). ¶0010 teaches that the invention is for joining two parts made from molded polymeric resins.) by: advancing the annular wall into the annular cavity by applying a compressive force in an axial direction of the opening (¶0075 teaches advancing the flange (12) and tube (14) together until the tube (12) enters the slot.); and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions. (¶0076-0077 teaches the welding of the two components via rotating them (¶0074 teaches one can be stationary) and melt the materials together.)
One of ordinary skill would have been motivated to apply the known rotary/spin welding technique of RIPPLINGER to the lid and body joining method of DAVIDSON in order to use the tube and slot alignment and joining method (DAVIDSON Figure 3 and ¶0019) to align the body of the container to the lid during joining, and use the frictional forces in the slot to generate heat and promote melting and forming of a cohesive bond between the two components. (¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rotary/spin welding technique of RIPPLINGER to the lid and body joining method of DAVIDSON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, wherein the first portion is substantially formed of a first material and the second portion is substantially formed of a second material, the first material and the second material being different grades of a single thermoplastic polymer. (RIPPLINGER, ¶0046-0047 teach that the invention pertains to components that have differing grades and thus differing melt flow indices. ¶0055 teaches that geometric considerations of the flanges (12) results in a need to use injection molding, and the tube shape is formed in another process.)
RIPPLINGER, ¶0026 teaches that the tube shape can be pushed into the slot of the flange to a greater depth (causing a better bond) when it is made from a different grade than the flange.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dual material and joint technique of RIPPLINGER to the lid and body joining method of DAVIDSON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 5, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, wherein providing the first portion of the container comprises forming the first portion by blow molding. (RIPPLINGER, ¶0017 teaches the formation of the tubular portion via blow molding.  The tubular portion is analogous to the body (250/290) of DAVIDSON.)

As to claim 6, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, wherein providing the second portion of the container comprises forming the second portion by injection molding. (DAVIDSON, ¶0083 teaches the use of injection molding to form the components for the container.  RIPPLINGER ¶0018 teaches the formation of the flange (which is the analogous portion to DAVIDSON’s lid (240)) via injection molding.)

As to claim 7, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, wherein rotating the first portion and the second portion relative to each other comprises rotating the first portion and the second portion relative to each other at a relative angular velocity of between 100 revolutions per minute and 1000 revolutions per minute. (RIPPLINGER, ¶0074 teaches a rotating speed of 20 to 500 RPM and ¶0076 teaches the use of a speed of 1000 RPM, and that the RPM depends on the size of the tube portions.  DAVIDSON does not explicitly disclose the size of the container.)

As to claim 8, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, comprising arresting a relative rotation between the first portion and the second portion at a predetermined relative angle between the first portion and the second portion. (DAVIDSON, Figure 2B teaches the lid (240) is flat on top of the body (250/290), thus the angle is interpreted as 0 degrees.  RIPPLINGER, Figure 13 teaches the welding process results in the tube (14) axis being aligned with the flange (12) axis.  ¶0078 teaches the process is stopped when the melting has occurred.  The “predetermined angle” is interpreted as allowing for the angle to be 0 degrees, or aligned.)

As to claim 9, DAVIDSON in view of RIPPLINGER teaches the method of claim 1, wherein temporarily rotating the first portion and the second portion relative to each other comprises holding one of the first portion and the second portion stationary and temporarily rotating the other of the first portion and the second portion. (RIPPLINGER, ¶0074 teaches the tube can be kept stationary while the flange is rotated.)

Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIDSON (US 20080006334 A1) in view of KLINGER (US 6199916 B1).
As to claim 1, DAVIDSON teaches a method of manufacturing a container for a printing material (Figure 2A/B teaches a powder container (200) for a 3D printer (¶0077) that has a number of portions.) comprising: providing a first portion of the container comprising an opening circumscribed by an annular wall (Figure 2B teaches a portion (250/290) of the container (200) that has an upper opening circumscribed by an annular wall.); providing a second portion comprising an annular cavity. (Figure 2B teaches a second portion (lid, 240) that forms an annular cavity due to the outer downward facing walls of the lid.)
DAVIDSON does not explicitly disclose joining the two portions by: advancing the annular wall into the annular cavity by applying a compressive force in an axial direction of the opening; and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions.
DAVIDSON does disclose that the components are made from polyethylene via injection molding. (¶0083)
However, KLINGER teaches joining the two portions (KLINGER discloses a tubular article (46) and a fitting (42) that are joined together.  The tubular article is interpreted as analogous to the tubular body of DAVIDSON, while the fitting that encapsulates the tubular article is interpreted as analogous to the lid connection of DAVIDSON.) by: advancing the annular wall into the annular cavity by applying a compressive force in an axial direction of the opening (Figures 5-6 teach the advancement and compression of the tube (46) into the cavity (between 82 and 88) in the axial direction of the opening of the tube. See also Col. 5, Lines 41-44.); and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions. (Col. 5, Lines 53-56 teaches the spinning of the components such that frictional engagement and melting occurs.)
One of ordinary skill would have been motivated to apply the known rotary/spin welding technique of KLINGER to the lid and body joining method of DAVIDSON in order to use the tube and slot alignment and joining method (KLINGER Figure 5)  to align the body of the container to the lid during joining (KLINGER Col. 5, Lines 35-40 teach that the shape of the slot allows for alignment without guides.), and use the (Col. 6, Lines 1-8)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rotary/spin welding technique of KLINGER to the lid and body joining method of DAVIDSON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, DAVIDSON in view of KLINGER teaches the method of claim 1, wherein the first portion is substantially formed of a first material and the second portion is substantially formed of a second material, the first and second materials having substantially equal melting rates. (KLINGER, Claim 16 and Col. 6 Line 24-28 teach that the joint is formed using materials of similar melting temperatures and that this is important so that the materials will nit predictably as they solidify.)

As to claim 4, DAVIDSON in view of KLINGER teaches the method of claim 3, wherein first material and the second material are different materials. (DAVIDSON, Col. 4, Lines 22-23 teach the connector is made from glass filled nylon, while Col. 5, Lines 10-15 teach the tubing can be of a different material.)

As to claim 10, DAVIDSON in view of KLINGER teaches the method of claim 1, wherein the annular cavity is configured to prevent weld flash from entering the (KLINGER, Col. 6, Lines 1-8 teach that portions of the cavity are used to prevent flash from entering the bore of the tubular article.)

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIDSON (US 20080006334 A1) in view of BROWN (US 3669809 A).
As to claim 1, DAVIDSON teaches a method of manufacturing a container for a printing material (Figure 2A/B teaches a powder container (200) for a 3D printer (¶0077) that has a number of portions.) comprising: providing a first portion of the container comprising an opening circumscribed by an annular wall (Figure 2B teaches a portion (250/290) of the container (200) that has an upper opening circumscribed by an annular wall.); providing a second portion comprising an annular cavity. (Figure 2B teaches a second portion (lid, 240) that forms an annular cavity due to the outer downward facing walls of the lid.)
DAVIDSON does not explicitly disclose joining the two portions by: advancing the annular wall into the annular cavity by applying a compressive force in an axial direction of the opening; and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions.
DAVIDSON does disclose that the components are made from polyethylene via injection molding. (¶0083)
However, BROWN teaches joining the two portions (BROWN, Figure 2, teaches a container body (10/12) that is fused with a top fitting (14) that fits into the body via an opening.) by: advancing the annular wall into the annular cavity by applying a (Figures 2 and 4-5 teach the fitting is advanced into the body via the opening.  Applying this technique to the lid/body of DAVIDSON is interpreted as meeting the cavity/wall relationship.); and temporarily rotating the first portion and the second portion relative to each other to fuse the first and second portions. (Col. 3, Lines 65-70 teach the spindle that carries that fitting is rotated.  Col. 4, Lines 10-15 teach a tackiness is achieved during the friction welding of the two components. Col. 2, Lines 30-35 teach the fittings are friction welded to the body.)
One of ordinary skill would have been motivated to apply the known rotary/spin welding technique of BROWN to the lid and body joining method of DAVIDSON in order to weld plastic parts together in a particular angular orientation (BROWN Col. 1, Lines 30-32) and to use a reliable, simple and efficient method of connecting parts (BROWN, Col. 1, Lines 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rotary/spin welding technique of BROWN to the lid and body joining method of DAVIDSON because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, DAVIDSON in view of BROWN teaches the method of claim 1, comprising arresting a relative rotation between the first portion and the second portion at a predetermined relative angle between the first portion and the second portion. (BROWN, Claims 13-16 (mostly claim 16) teach that the inventive method/apparatus physically senses the imminent achievement of the welding and stops the rotation when a predetermined relative angular welded orientation is achieved.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
EP2112418B1 teaches: Two components formed via spin welding with melting points close to one another, based on the same thermoplastic.  See ¶0015.
DE102010030718B4 teaches: spin welding of two components of essentially the same melting temperature (¶0019) where the materials are different. (polyamide and fiber reinforced polyamide)
US 20100052317A1 teaches: spin welding where a speed of 1000 RPM is used. (¶0071)
GB 2076335 teaches: injection molding a tip and blow molding a container of two components to be spin welded.  Also teaches the use of different grades of the same thermoplastic.
Although not relied upon currently, RIPPLINGER US20050284559A1 (Figures 2 and 3) teaches a similar cavity/protrusion/bounding member as applicants Figures 21C-21D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 September 2021